872 F.2d 1029
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Larry BROOKS, Defendant-Appellant.
No. 89-1139.
United States Court of Appeals, Sixth Circuit.
April 3, 1989.

1
Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and THOMAS A. BALLANTINE, Jr., District Judge*.

ORDER

2
The defendant was convicted by a jury of unlawful distribution of percodam.  The judgment and conviction order was entered on May 12, 1988.  Counsel was appointed.  The defendant's counsel filed a timely notice of appeal docketed as Case No. 88-1488.  Thereafter, on January 19, 1989, the defendant filed a pro se notice of appeal stating that he was appealing from, "the summary/final judgment entered in this action on the 17th day of January 1989."    The defendant dated the appeal January 17, 1989.


3
Upon examination of the district court's docket sheet, however, it is apparent that no order was entered on that date.  The last order denying bail bond pending appeal was entered on November 22, 1988.  To the extent that the defendant is appealing from that order, his appeal was untimely.  Fed.R.App.P. 4(b).  Even if the appeal was timely, we note that this Court denied bail bond pending appeal in Case No. 88-1488, entered February 23, 1989.  Therefore, even if we had jurisdiction, this appeal would be rendered moot by our decision in the above mentioned appeal.


4
It is ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  This of course does not affect the pendency of the appeal in Case No. 88-1488.



*
 The Honorable Thomas A. Ballantine, Jr., U.S. District Judge for the Western District of Kentucky, sitting by designation